 UNITED TRUCK AND BUS SERVICE CO.United Truck and Bus Service Co. and Rhode IslandGeneral Council on Behalf of Local Union 1033,Laborers' International Union of North Amer-ica, AFL-CIO, Petitioner. Case -RC-16315July 29, 1981DECISION AND ORDER DISMISSINGPETITIONFollowing a second election held October 1,1979, the Regional Director for Region 1 onMarch 13, 1980, issued his Report on ChallengedBallots and Second Report on Objections. Thereaf-ter, the Employer timely filed exceptions to theRegional Director's report.On July 18, 1980, while the Employer's excep-tions were pending before the Board, the Employerfiled with the Board a "Motion to Dismiss Repre-sentation Petition" on the ground that Local Union1033 is not a labor organization within the meaningof Section 2(5) of the National Labor RelationsAct, as amended. The Employer averred that thepresident of Local Union 1033 has sworn underoath at a hearing before the National Labor Rela-tions Board in a different matter that "Local 1033is not a labor organization as defined in the Act,"that Local 1033 has no members who are "employ-ees as defined in the Act," that "people employedby private employers" are not "eligible for mem-bership in Local 1033," and that the organizationthat was trying to organize the drivers of the Em-ployer and that filed the petition herein was notLocal 1033. The Employer further averred thatunder the charter, bylaws, local rules, and constitu-tion of Local 1033 it lacks the authority to orga-nize employees of private employers such as theEmployer.On August 11, 1980, the Board issued a NoticeTo Show Cause why the Board should not acceptthe Employer's submissions as accurate, and, if ac-cepted, should not deem them a sufficient basis togrant the Employer's motion and dismiss the in-stant representation petition.On August 25, 1980, the Petitioner filed a re-sponse to the Notice To Show Cause wherein it as-serts that it is a labor organization as defined in theAct and it denies that the president of Local Union1033 made the statements as asserted in the Em-ployer's motion, under oath or otherwise.Thereafter, on September 10, 1980, the Boardissued an order directing the Regional Director forRegion I to conduct a further hearing to resolvethe issues raised by the Employer's motion. Suchfurther hearing was conducted on October 22 andNovember 6, 1980.''Contrary to Petitioner's denials in its response to the Board's NoticeTo Show Cause, Local Union 1033 conceded at the further hearing257 NLRB No. 51On December 19, 1980, Hearing Officer Irwin P.Weiner issued the attached report (omitted frompublication) in this proceeding finding, inter alia,that the Petitioner is a labor organization and rec-ommending that the Board dismiss the Employer'smotion. Thereafter, the Employer filed exceptionswith supporting argument.The Board has considered the record and the at-tached report in light of the exceptions and argu-ment and has decided to adopt the rulings and find-ings of the Hearing Officer only to the extent con-sistent herewith.The designation of the Petitioner on the petitionfiled herein is "Rhode Island General Council onbehalf of Local Union 1033, Laborers' InternationalUnion of North America, AFL-CIO." By defini-tion, this designation indicates that the RhodeIsland General Council, whose status as a labor or-ganization is not disputed,2filed the petition hereinas an agent for Local Union 1033. Thus, should itbe determined that a majority of the Employer'semployees voted to be represented by the Petition-er, it is Local Union 1033, and not the RhodeIsland General Council, which would be certifiedas their exclusive collective-bargaining representa-tive.3Under these circumstances, we find, in agree-ment with the Employer, that it is the status ofLocal Union 1033 as a labor organization which ispivotal to the resolution of this matter.Section 2(5) of the National Labor RelationsAct, as amended, sets forth two criteria which anorganization must meet in order to constitute aherein that the testimony of its president at the hearing in the matter re-ferred to in the Employer's motion wa accura;lle and true." See fit 3,infra.2 The Rhode Island General Council is a District Council chartered b;the Laborers' International Union of North America, AFI C10()a In this regard, we note that there is substantial evidence in the recordindicating that this was not the intention of Local Union 1033 or theRhode Island General Council. Although the campaign materials distrih-uted by the Petitioner indicated that a "yes" vote was a ote for I.ocalUnion 1033, Joseph Virgilio. president of Local Union 1033 vrice presi-dent of the Rhode Island General Council, and an International repre-sentative of the Laborers' International Union of North America, AFL-CIO, testified under oath at a hearing before the Board in a differentmatter that Local Union 1033 was listed on the petition herein "solely foridentity purposes" because "we didn't feel that anyone kne whal theRhode Island General Council was or who it was or ss hat kind of orgalli-zation it is." Virgilio further testified that the Rhode Island GeneralCouncil had a "plal." if Local Union 1033 won the election ;ld .a1 or-tifitled by the Board. to create a new local union to represent school husdrivers who are private employees and simply "put" the ELmplo.!cr's eni-ployees in that local unionAlthough it is proper for one labor organization to file a petitlion onbehalf of an after-formed organization (see, e g Sherold CrtaulA. I-.,104 NLRB 1072 (1953)), this is not what occurred here Rather. theRhode Island General Council filed a petition on behalf of an11 tilxilngllocal union and led the Employer's employees to beliee thlt Ihal tiilonwould be their representative. while maintaintniig a secret "plani" to uhli-lute a different local union for that certified h the Board While t ilndthis to be an intentional deceptiorn playedl on the limploer'r enilploe ,in view of our disposition of this maticr sse firld it ullece,,ar at Ithistime to take any action.343 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor organization: (1) the organization must be one"in which employees participate" and (2) the organi-zation must exist "for the purpose, in whole or inpart, of dealing with employers concerning griev-ances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work." (Emphasissupplied.) For the reasons stated below, we findthat Local Union 1033 satisfies neither of these cri-teria and thus is not a labor organization as definedin our Act.Article III, section l(a), of the constitution ofLocal Union 1033 provides that "[i]n order to beeligible for membership [in Local Union 1033] aperson must be working at the calling within the ter-ritory of [Local Union 1033]." (Emphasis supplied.)In this context, the "calling" of Local Union 1033is synonymous with its craft jurisdiction as char-tered by the Laborers' International Union ofNorth America, AFL-CIO. The charter of LocalUnion 1033 describes its craft jurisdiction as being"public employees," or, in other words, employeesof public employers.It is well settled that public employers are not"employers" as defined in Section 2(2) of the Actand that the employees of such employers are not"employees" as defined in Section 2(3) of the Act.Since eligibility for membership in Local Union1033 is expressly limited to public employees, it isclear that Local Union 1033 is not an organizationin which employees, as defined in the Act, partici-pate. Furthermore, since the membership of LocalUnion 1033 is limited to persons employed bypublic employers, Local Union 1033 does not existfor the purpose of dealing in any manner with em-ployers as defined in the Act. Under these circum-stances, we conclude that Local Union 1033, La-borers' International Union of North America,AFL-CIO, is not a labor organization as defined inSection 2(5) of the Act.4Accordingly, we willgrant the Employer's motion and dismiss the peti-tion filed herein.ORDERIt is hereby ordered that the petition herein filedby Rhode Island General Council on behalf ofLocal Union 1033, Laborers' International Unionof North America, AFL-CIO, be, and it hereby is,dismissed with prejudice.' Cf. Gino Morena. d/b/a Gino Morena Enterprises, 181 NLRB 80H(1970), wherein the Board found that the provisions of petitioner's consti-tution did not restrict membership exclusively to government employeesand thus petitioner's willingness to function as a bargaining agent underthe Act was controlling.344